Citation Nr: 1327814	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right foot status-post surgical corrections of hammer toe, right second toe and degenerative arthritis right 1st metatarsophalangeal joint (hereinafter, right foot disorder).  

2.  Entitlement to an initial disability rating in excess of 10 percent for a left foot hammer toes, 2nd and 3rd toes, with callus formation and bunions (hereinafter, left foot disorder).

3.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury ("TBI") scar.

4.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1968.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri.  A November 2009 rating decision granted service connection for TBI scar with an initial evaluation of 10 percent, granted service connection for a right foot disorder with an initial noncompensable rating, effective December 18, 2008, and denied service connection for erectile dysfunction.  A January 2010 rating decision again denied service connection for erectile dysfunction, to include as secondary to circumcision.  A June 2010 rating decision granted service connection for a left foot disorder, with an initial rating of 10 percent, effective December 18, 2008, and increased the disability rating for the right foot disorder to 10 percent, effective December 18, 2008.  Despite the assignment of an increased disability evaluation for the right foot disorder, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").  

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly-secured electronic repository is used to store and review every document involved in the claims process.

The issue of entitlement to service connection for TBI has been raised by the record (see VA Form 9, October 2011), but has not been adjudicated by the Agency of Original Jurisdiction ("AOJ").  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
The issues of entitlement to an initial rating in excess of 10 percent for a right foot disorder and left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's TBI scar of the right eyebrow is a single scar, which is superficial, does not result in any characteristic of disfigurement or other disabling manifestation, and causes no visual acuity loss.

2.  The Veteran's erectile dysfunction is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating  in excess of 10 percent for TBI scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.118, Diagnostic Codes 7800-7805 (2013).

2.  The Veteran's erectile dysfunction was neither incurred in, nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and

regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, service connection for TBI scar had already been established, and a portion of the current appeal arose from a claim of entitlement to an increased initial disability rating.  The appeal also stems from the Veteran's claim of entitlement to service connection for erectile dysfunction.  In a letter dated January 2009, prior to the initial adjudication of the claims, the Veteran was informed of how to substantiate a claim of entitlement to service connection, and what he should do and what VA would do to assist him in obtaining evidence, including the specific types of evidence, both lay and medical, that could be submitted in support of his claims.  In addition, this letter also satisfied the requirements of Dingess/Hartman by advising the Veteran how VA assigns the disability rating and effective date elements of a claim.  A second letter, dated December 2009, advised the Veteran of how to support a claim of entitlement to service connection based on an already service-connected disability.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as VA examination reports dated September 2009 and December 2012.  Additionally, the claims file contains statements from the Veteran and his wife in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.

Review of the examination reports demonstrates that the VA examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with a review of diagnostic test results, and provided sound reasons and bases for their opinions.  Even though the September 2009 examination is relatively remote to the present, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Veteran has not asserted, nor has the record shown any worsening in symptoms associated with the Veteran's scar since it was last evaluated in September 2009, but rather asserts entitlement to a higher disability rating.  While the Veteran has indicated more recent complaints of headaches, dizziness, and sleep disturbance, the Board has construed these complaints as a separate service connection claim for residuals of traumatic brain injury and has referred this matter above.  Accordingly, the Board concludes that these reports are adequate upon which to base decisions in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A.  Entitlement to an initial disability rating in excess of 10 percent for TBI scar.  

Disability evaluations are determined by evaluating the extent to which a Veteran's
service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

The Veteran's service-connected TBI scar is currently evaluated at 10 percent under DC 7800.  DC 7800 provided ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the eight (8) characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

* Scar is 5 or more inches (13 or more cm.) in length.
* Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
* Surface contour of scar is elevated or depressed on palpation.
* Scar is adherent to underlying tissue.
* Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
* Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
* Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
* Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

DC 7800 further provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to DC 7800 provides that tissue loss of the auricle is to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs were to be taken into consideration when rating under these criteria.  Id.

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 
38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  

DC 7804 provides a 10 percent rating for superficial unstable scars.  DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118.

In September 2009, the Veteran was afforded a VA examination for his TBI scar.  The Veteran complained of pain without breakdown and some swelling, which did not affect his daily activities as a security guard.  The clinician noted that the scar was convex-shaped, in the right eyebrow and was 4 cm. in length by 1 mm. in width.  It was brown in color (matching the Veteran's skin tone, see photograph in claims folder), non-painful, without skin breakdown, and superficial without underlying soft tissue damage.  There was no evidence that it resulted in limitation of motion or function, and there was no inflammation, edema, keloid, or adherence to underlying tissues.  It was neither elevated nor depressed, was not irregular or atrophic, and there was no induration or inflexibility.  

Having reviewed the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of the current 10 percent under any of the applicable rating criteria, as he does not have at least one characteristic of disfigurement.  In this regard, the Board notes that, despite the AOJ's assignment of a disability rating under DC 7800, which, as noted above, generally applies to a skin disorder with one characteristic of disfigurement, in this case, the Veteran's scar does not meet any of the aforementioned criteria.  During the VA examination, the scar was shown to have normal skin texture without pigmentation, contracture, adherence to underlying tissues, atrophy, ulceration, breakdown of skin, elevation or depression of the surface, underlying soft tissue damage, induration or inflexibility of the skin near the scar, pain, limitation of motion or disfigurement.  As noted above, under Note (1), a scar must be 13 cm. in length and be 0.6 cm. in width to be considered a characteristic of disfigurement; the Veteran's scar does not meet these measurements.  Moreover, the skin was not hypo- or hyper-pigmented in an area exceeding 6 square inches, the skin texture was not abnormal in an area exceeding 6 square inches, underlying soft tissue was not missing in an area exceeding 6 square inches, and the skin was not indurated and inflexible in an area exceeding 6 square inches.

In addition, although the scar is located in the eyebrow above the right eye, there was no finding from the examiner (and there has been no assertion from the Veteran) that the scar causes any loss of visual acuity.  Moreover, although the Veteran reported on his VA Form 9 (Appeal to the Board) that his reported symptoms of headaches, dizziness, balance problems and sleep disturbances are a result of the mild TBI he sustained in service (resulting in the service-connected TBI scar), as noted above, the issue of entitlement to service connection for TBI has been referred to the AOJ.

In sum, given the findings of record, the Board finds that the criteria for a disability rating in excess of 10 percent for TBI scar are not met.

In addition to the medical evidence, the Board has also considered the Veteran's statements concerning his scar disability, particularly the pain and swelling above the eye.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In denying the Veteran's claim for a higher rating, the Board has also considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Board concludes that the schedular evaluation is not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has similarly found none.  The diagnostic codes used herein to evaluate this disability consider the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  

Moreover, there is no evidence that the Veteran has undergone repeated hospitalizations or multiple surgical procedures for his service-connected scar during the period on appeal.  Rather, the Veteran has reported that he has not received any treatment for the scar since being treated once during military service.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Additionally, the evidence does not establish that his disability markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected TBI scar, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The September 2009 VA examination report noted that the Veteran indicated that his TBI scar did not affect his job as a security guard.  Because the record does not show the Veteran has been rendered unemployable as a result of his service-connected disability, an inferred TDIU claim is inapplicable in this case.

Accordingly, for the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application in the instant case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to service connection for erectile dysfunction, to include as the result of circumcision in service.

The Veteran avers that his erectile dysfunction began during service after he underwent circumcision while stationed in Turkey.  See claim, December 2008.  The Board also notes that, although the Veteran initially also claimed that his disorder could be the result of a 3 or 4-day erection during service, he subsequently asserted that his condition is the result of circumcision in service.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   Erectile dysfunction is not listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, service connection can only be established for erectile dysfunction on the basis that it was incurred in or aggravated by service, or by showing that it is a disease first diagnosed after service that is related to service.

Review of the service treatment records reveals that in September 1968, while serving at Incirlik Air Base in Turkey, the Veteran underwent circumcision for phimosis (redundant foreskin of the penis), which was noted to have been present since birth.  The clinical report shows that the Veteran was discharged from the hospital "completely recovered, further care is not necessary."  The Board notes that this procedure was performed subsequent to the Veteran's August 1968 separation examination, which noted a redundant prepuce.  

The claims folder contains no evidence that the Veteran sought or received treatment for erectile dysfunction until many years after active duty service.  Of record is a January 2009 letter from the Veteran's private physician, Dr. J.M., which states that the Veteran was having significant difficulties with erectile dysfunction and required medication to treat the condition.  Dr. J.M., however, did not link the Veteran's erectile dysfunction to any incident of military service.

In September 2009, the Veteran was afforded a VA genitourinary examination, at which time, he again claimed his erectile dysfunction commenced in 1965 during service as a result of priapism.  The clinician, however, noted that a review of the claims folder yielded no evidence of priapism, but did show that the Veteran had undergone circumcision during service for phimosis.  He also observed that the Veteran was positive for gonococcol urethritis during service.  His recent treatment reports showed he was taking Levitra for erectile dysfunction and hypertension medications.  The physical evaluation was normal for the penis, testicles and epididymides, without evidence of fistula or testicular atrophy.  The examiner opined that the Veteran's erectile dysfunction was not at least as likely secondary to either a four-day erection in service or circumcision surgery with correction of phimosis in service.  

In December 2012, the clinician who performed the September 2009 VA examination completed a VA disability benefits questionnaire in order to provide a more thorough opinion as to whether the Veteran's erectile dysfunction was related to his in-service circumcision.  He opined that the Veteran's erectile dysfunction was less likely than not incurred in, or caused by the claimed service injury, event or illness.  In this regard, he noted that there is nothing in literature stating that circumcision can cause erectile dysfunction.  Instead, he observed that there are numerous physical causes related to breakdown or damage to the sequence of events that lead to an erection.  He noted that this sequence involves nerve impulses in the brain, spine and penis, as well as the subsequent response in the muscles, fibrous tissues, veins and arteries in and near the corpora cavernosa.  He added that a circumcision does not fit into any of these categories. 

Based on a review of the complete evidence of record, the Board concludes that the probative and competent evidence fails to support the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as the result of a circumcision in service.  As noted above, although the evidence shows that the Veteran currently suffers from the condition, there is no probative evidence that supports a claim that the disorder manifested during active duty service or that the current condition is in any way related to any aspect of service, including his circumcision.

The Board acknowledges that the Veteran is competent to report that he has continued to experience erectile dysfunction symptoms since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he experienced a prolonged erection for many days in service and had a circumcision in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced a prolonged erection in service and underwent a circumcision in service, and has continued to experience symptomatology of erectile dysfunction since service. 

To the extent that the Veteran asserts he was treated for his prolonged erection or any erectile dysfunction in service, however, his statements are not credible, as they are inconsistent with the medical evidence of record.  

Although the Veteran contends that he has had erectile dysfunction since service, he has submitted no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service injury or event and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any erectile dysfunction are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The medical records show that the Veteran was not treated for any erectile dysfunction or prolonged erection in service, or that he had any residual symptoms from his circumcision in service.  The Veteran's statements that he continued to experience erectile dysfunction after service are competent, but not credible, as they are inconsistent with the medical evidence of record, which reflects no such treatment.  While the absence of medical evidence cannot be a dispositive reason for denying a service connection claim, a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, despite the Veteran's assertions of having experienced erectile dysfunction ever since service, the first evidence of medical treatment for the condition was not until January 2009, more than 40 years after active military service.  The amount of time that passed between service and the first symptoms or treatment of record is evidence that weighs against the Veteran's claim.

It also is worth restating that since erectile dysfunction is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Veteran cannot establish service connection for this disability on the basis of continued symptomatology since service.

In addition to the medical evidence, the Board has also considered the Veteran's personal contention that his erectile dysfunction stems from his circumcision in service.  In this regard, the Board notes that the Court has repeatedly held that individual claimants are considered competent to testify to matters that "lend[] [themselves] to observation by a lay witness."  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, although the Veteran is competent to report what comes to him through his senses, there is no evidence that he has medical knowledge or training that would permit him to determine the etiology of his current erectile dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, supra.  As such, although the Board acknowledges the Veteran's belief that his current disorder is the result of military service, his statements in this regard do not constitute competent medical evidence that the claimed disorder was caused by, or is otherwise related to his military service.  Instead, the Board accords greater weight to the opinion of the VA examiner, who, after examining and interviewing the Veteran and reviewing the claims folder, opined that it was less likely than not that his erectile dysfunction was the result of any event in service.

Accordingly, the Board concludes that the most probative evidence of record does not support a grant of service connection for erectile dysfunction.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for TBI scar is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

The Veteran contends that his right and left foot disabilities are of greater severity than the current disability ratings contemplate and warrant a higher initial disability rating.  After a thorough review of the evidence, the Board has determined that additional development is necessary prior to adjudication of these claims.

In this regard, the Board notes that, under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  

Review of the evidence demonstrates that the Veteran was most recently afforded a VA examination of his feet in November 2012.  The VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95).  Here, however, review of the claims folder shows that, on his October 2012 VA Form 9, the Veteran reported that he was continuing to received treatment for his feet at the Kansas City VA Medical Center ("VAMC") and specifically requested that VA obtain those records.  However, neither the claims folder, nor the Veteran's Virtual VA record, contains any reports of treatment of the Veteran's feet since April 2010.  It is also unclear whether the November 2012 examiner reviewed any VA treatment records that were not contained in the claims folder.

The Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Accordingly, an attempt to obtain the most recent VA treatment records pertaining to the Veteran's bilateral foot disability must be undertaken.  

In addition, the Board notes that, in the November 2012 examination report, the VA examiner noted that the Veteran had a scar(s) related to the condition listed in the diagnosis section of the examination report.  The disability benefits questionnaire specifically states that if the examiner notes the presence of a scar, a scar questionnaire must also be completed.  In this case, there is no indication that such a report was completed.  Accordingly, the Board concludes that a remand is necessary to return the claims folder to the VA examiner for review of updated treatment records and to allow him to complete a scar questionnaire.

Accordingly, the case is REMANDED for the following action:

1.  Please do not remove any tabs marking evidence from the claims folder.

2.  Obtain all available VA treatment records for the Veteran's bilateral foot disorder from the Kansas City VAMC (and any other VA treatment center indicated) since April 2010 and associate with the claims folder or upload to Virtual VA.  Any negative response must also be associated with the claims folder.

3.  Following completion of the above, schedule the Veteran for an examination with the clinician who performed the November 2012 VA feet examination (only if he is available) to determine the current severity of the Veteran's service-connected right and left foot disabilities.  The claims folder must be provided to the examiner and the examiner must specify that the claims folder (including all updated treatment records, if any) has been reviewed.  

If the examiner who performed the last VA examination is not available, a new examination should be scheduled with an appropriate, qualified examiner to perform an examination.

Any tests deemed necessary should be conducted.   The examiner should also elicit from the Veteran a complete history of all previous and current symptomatology associated with his disabilities and note that, in addition to the medical records, the Veteran's personal statements have been taken into account in his or her report.  

In accordance with the Compensation and Pension DBQ worksheet for foot examinations, if the Veteran does in fact have a scar(s) associated with either of his foot disorders, the examiner MUST complete the scars questionnaire (see question 11).  

4.  Thereafter, the examination report should be reviewed to ensure that the requested development has taken place.  

5.  Thereafter, the claims should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


